        Case 2:20-cr-00837 Document 9 Filed on 07/28/20 in TXSD Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA


        V.                                                      Case No. 20-cr-00837-1

SIVA BROWN,

        DEFENDANT

                              DEFENDANT SIVA BROWN'S
                           JOINT MOTION FOR CONTINUANCE

TO THE HONORABLE DREW B. TIPTON:

        The Defendant in the above styled and numbered cause, Siva Brown, respectfully moves

the Court for an order continuing the pretrial conference of this cause. In support of this motion,

Siva Brown would show the Court as follows:

                                                 I.

        Discovery is not complete in this case. The government has not obtained the laboratory

reports in this case. Those reports are necessary to proceed.

        This Motion for Continuance is not made for purposes of delay, but that justice may be

done.

                                                II.

        Siva Brown prays that the Court enter an order continuing the pretrial conference.

                                              Respectfully Submitted,


                                              /s/ Fred Jimenez
                                              Fred Jimenez
                                              Texas State Bar Number: 10667300
                                              Federal Id. 10258
      Case 2:20-cr-00837 Document 9 Filed on 07/28/20 in TXSD Page 2 of 2




                                          509 Lawrence St. Ste 301
                                          Corpus Christi, TX 78401
                                          Telephone: (361) 888-7744
                                          Fax: (361) 888-6018

                                          Attorney for the Defendant,
                                          Siva Brown


                 CERTIFICATE OF SERVICE AND CONSULTATION

       I certify that a true and exact copy of the Defendant Siva Brown's Motion for

Continuance was served through electronic mail from the Clerk of the Court to David Matthew

Paxton, Assistant United States Attorney on the 28th day of July, 2020. Counsel for the

Defendant conferred with Assistant United States Attorney David Matthew Paxton about this

motion on 7/28/2020. The government joins in this motion.




                                          /s/ Fred Jimenez
                                          Fred Jimenez
